Detailed Action

1. This Office Action is submitted in response to the Application filed 11-6-2019, wherein claims 1-3 are pending. 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
    Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

2. Claims 1-3 are rejected under 35 U.S.C. 112 (a), first paragraph, because the specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the electron beam irradiation device commensurate in scope with these claims. 
For example, claim 1 states; "An electron beam irradiation device comprising: an electron gun that generates an electron beam; an acceleration tube including an acceleration space provided for accelerating the electron beam generated by the electron gun, and an irradiation port that can irradiate the electron beam accelerated in the acceleration space to the outside; and hydrogen gas supply means configured to supply the acceleration space with hydrogen gas at a predetermined pressure, wherein the hydrogen gas supplied to the acceleration space by the hydrogen gas supply means is emitted from the irradiation port, and the electron beam irradiated from the irradiation port passes through the hydrogen gas emitted from the irradiation port.”
A cursory review of the applicant’s published specification describes the claimed electron beam irradiation device as comprising an acceleration tube in which the electron beam emitted from an electron 
The most detailed description of the claimed electron beam irradiation device was found at [0021]-[0027] of applicant’s published specification, which states that, the acceleration of the electrons emitted from gun 12, shown below in Figure 1, occurs when voltage from high voltage power supply 24 is applied between pairs of adjacent electrodes 23 such that potential increases from the electrodes 23 located closer to end surface 11a (located at the bottom of the acceleration tube 11) to the electrodes 23 located closer to the other end surface 11b (containng irradiation port 22), which are located at the top of irradiation device 10. In this way, the electrons in beam 31, travel along the center axis of the electrodes 23 until they exit acceleration tube 11 and irradiate object 1.

    PNG
    media_image1.png
    741
    629
    media_image1.png
    Greyscale


a) The applicant’s published specification fails to provide any direction or guidance regarding the level or magnitude of the voltages that must be applied applied between the electrodes, as described above, so that electron beam 31 will be caused to travel along the center axis of the electrodes until they exit acceleration tube 11 and irradiate object 1.
b) The applicant’s published specification does not include any description of the value, level or magnitude of the energy of the electrons in electron beam 31 that are emitted from electron gun 12 and subsequently travel along the center axis of the electrodes 23 until they exit acceleration tube 11 and irradiate object 1.
c) Although the applicant’s published specification describes supplying the claimed hydrogen gas from the claimed hydrogen gas supply 13 to the acceleration space at a predetermined pressure, it fails to describe whether the the hydrogen gas is supplied to an acceleration tube that is evacuated or operates in ambient air.
c) The applicant’s published specification does not provide any dimensions of any element and/or  component included in the claimed electron beam irradiation device.
From the above, one of ordinary skill in the art would expect the energy of the electrons in electron beam 31 to be defined, because lacking the electron beam energy, one of ordinary skill in the art, cannot define how far the electrons in beam 31 will travel in the environment within the acceleration tube of the irradiation device, where the range of electrons in air is shown in Figure 1 below (from USPN 3,217,135). 
 In addition, the environment within the acceleration space also defines how far the electrons in beam 31 will travel. For example, the range of electrons at any energy shown above, would be much higher when traveling in an evacuated acceleration space, as compared to the range shown below in Figure 1 for electrons traveling in air. 



    PNG
    media_image2.png
    337
    522
    media_image2.png
    Greyscale

Also, by knowing the size and dimensions of the claimed components one of ordinary skill in the art may estimate the size, weight and cost of the high voltage power supply used in the invention.
Lastly, knowing the electron beam energy, plus the component sizes and/or dimensions, along with the internal environment of the device, one of ordinary skill would be able to determine whether the claimed electron beam irradiation device could perform in a particular application. 
Thus, absent a description of the electron beam energy, a description of the component sizes and/or dimensions along with a ndescription of the internal environment of the device, the examiner concludes that the specification does not contain clear, concise, and exact terms that would enable any person skilled in the art to make and use the invention, as described in claim 1.

A preliminary search was performed, but no prior art reference could be applied to the claims until the issues described in the § 112 rejection above have been addressed.	


Conclusion	
Any inquiry concerning this communication or earlier communications should be directed to Phillip Johnston whose telephone number is (571) 272-2475. The examiner can normally be reached on Monday-Friday from 7:30 am to 4:30 pm. If attempts to reach the examiner by telephone are unsuccessful, the examiners supervisor Robert Kim can be reached at (571)272-2293. The fax phone number for the organization where the application or proceeding is assigned is 571 273 8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866 217 9197 (toll free).
PJ
January 13, 2021
/Phillip A Johnston/
Primary Examiner, Art Unit 2881